DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
Regarding claims rejected under 35 USC 103:
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 13, 15-16, 18-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moritz (US 10,230,702 B1) in view of Childress (US 2018/0302386 A1).

Regarding claim 1, Moritz discloses: An apparatus comprising: 
a processing platform comprising one or more processing devices each comprising a processor coupled to a memory; 
the processing platform being configured: 
to receive at least a first intermediate message from [a sender device] of the network (refer to at least FIG. 2 of Moritz with respect to a sender device 21, a receiver device 30, and multiple channels 26 and 27); 
Refer to at least 28 in FIG. 2 of Moritz with respect to an exemplary message. The message includes an encrypted fragment F1.
to receive one or more additional intermediate messages from [the sender device]; 
Refer to at least 29 in FIG. 2 of Moritz with respect to an exemplary second message which includes an encrypted fragment F2. This message is sent over a different channel.
to associate the first and additional intermediate messages with one another based at least in part on a common message identifier detected in each such intermediate message; and 
Refer to at least Col. 9, Ll. 25-28 and Ll. 51-58 of Moritz with respect to a content hash provided with the encrypted fragments such that it may be used for verifying integrity. 
Additionally refer to at least Col. 13, Ll. 10-13 of Moritz, wherein a “key is then used to encrypt the fragment keys” and “could be identified using a tag that may be embedded in the stored content or split across the fragments”
to process the associated first and additional intermediate messages to recover a device message; 
Refer to at least Col. 10, LL. 64-Col. 11., Ll. 7 of Moritz with respect to the receiver device obtaining sent messages.
wherein the first intermediate message is based at least in part on at least one application of a designated cryptographic function to the device message utilizing a corresponding key; 
Refer to at least Col. 6, Ll. 62-Col. 7, Ll. 32 and Col. 10, Ll. 27-54 of Moritz with respect to creating encrypted fragments of content “C” for transmission and decryption / re-assembly.
wherein at least one of the one or more additional intermediate messages provides at least a portion of the key; 
Refer to at least Col. 7, Ll. 9-15, Col. 8, LL. 13-19, and Col. 10, Ll. 43-54 of Moritz with respect to fragments being sent with encrypted keys together.
wherein the processing platform is configured to combine respective portions of the associated first and additional intermediate messages using the designated cryptographic function to recover the device message; and 
Refer to at least Col. 10, LL. 64-Col. 11., Ll. 7 of Moritz with respect to the receiver device decrypting and re-assembling the fragments to produce the original content “C.”
wherein particular ones of the intermediate messages received from different ones of the gateways each include the same common message identifier but respective different arrangements of two or more of an encrypted version of the device message, a [sender device] key and an encrypted version of the [sender device] key, the different arrangements being collectively sufficient with the designated cryptographic function to recover the device message by the combination of the respective portions of the particular intermediate messages.
Refer to at least Col. 7, Ll. 56-59 of Moritz, stating “successfully decrypting content requires simultaneous access to the keys, the encrypted content, and possibly other system aspects across multiple parties.”
Refer to at least FIG. 2 and Col. 10, Ll. 27-Col. 11, Ll. 7 of Moritz with respect to the sender device’s keys 23 and 23’, which are encrypted by key-encrypting-key 24. The encrypted keys are attached with fragments encrypted by the opposite key. As per the example in FIG. 2 of Moritz, the receiver receives a first message with fragment 1 and the encrypted key for fragment 2; a second message with fragment 2 and the encrypted key for fragment 1. The messages further include a hash / tag / indication as to which fragment keys belong to, as previously cited above. 
Moritz does not disclose: the processing platform being configured to communicate over a network with a plurality of Internet of Things (IoT) devices; its sender device being a first gateway; that its additional messages are from each of one or more additional gateways of the network; recovering a device message from a given one of the IoT devices; gateway key. However, Moritz in view of Childress discloses: the processing platform being configured to communicate over a network with a plurality of Internet of Things (IoT) devices; 
Refer to at least 102 and 104 in FIG. 1 and [0001]-[0003] of Moritz with respect to a plurality of IoT devices.
its sender device being a first gateway; that its additional messages are from each of one or more additional gateways of the network; recovering a device message from a given one of the IoT devices; gateway key. 
Refer to at least FIG. 1 and [0021]-[0024] of Childress with respect to N gateways obtaining IoT device data and re-encrypting N chunks with their respective encryption program. A key is attached via header (e.g., see at least [0020] of Childress).  
The teachings of Mortiz and Childress each concern encrypting data for secure network transmission, and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Moritz such that IoT data may be encrypted by the sending device as one of multiple gateways because design incentives or market forces provided a reason to make an adaptation (i.e., implementing the encryption of Moritz for IoT technology, which is becoming more prominent), and the invention resulted from application of the prior knowledge in a predictable manner (e.g., [0001]-[0003] of Childress describing that IoT data typically flows via multiple gateways into some type of cloud environment; at least FIG. 2 of Mortiz with respect to a cloud environment).	

Regarding claim 2, Mortiz-Childress discloses: The apparatus of claim 1 wherein the processing platform comprises a cloud- based data center.
Refer to at least Col. 5, Ll. 4-24 of Mortiz with respect to the cloud and data storage. 

Regarding claim 6, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations).

Regarding claim 7, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations; e.g., KEK 24 in FIG. 2 of Moritz).

Regarding claim 8, Mortiz-Childress discloses: The apparatus of claim 1 wherein the first intermediate message comprises the common message identifier and a result of multiple sequential applications of the designated cryptographic function to the device message using respective ones of a plurality of keys.
Refer to at least [0003] and [0021]-[0022] of Childress with respect to data flowing via multiple gateways and re-encryption at each gateway.
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 9, it is rejected for substantially the same reasons as claims 1 and 8 above (e.g., Col. 7, Ll. 9-15, Col. 8, LL. 13-19, and Col. 10, Ll. 43-54 of Moritz with respect to fragment1●key2 and fragment2●key1). 

Regarding claim 13, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations to Moritz concerning messages with encrypted keys / reference to a key).

Regarding independent claim 15, it is substantially similar to independent claim 1 above, and is therefore rejected for substantially the same reasons (i.e., the citations and obviousness rationale).

Regarding claim 16, it is substantially similar to claim 13 above, and is therefore likewise rejected.

Regarding independent claim 18, it is substantially similar to independent claim 1 above, and is therefore rejected for substantially the same reasons (i.e., the citations and obviousness rationale).

Regarding claim 19, it is substantially similar to claim 13 above, and is therefore likewise rejected.

Regarding claims 21-23, they are substantially similar to claims 6-8 above, and are therefore likewise rejected.

Claims 3-5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moritz-Childress as applied to claims 1-2, 6-9, 13, 15-16, 18-19, and 21-23 above, and further in view of “Improved Reliable Streaming Processing: Apache Storm as example,” hereinafter “Zhao.”

Regarding claim 3, Moritz-Childress does not disclose: wherein the designated cryptographic function comprises a bitwise exclusive-or function. However, Moritz-Childress in view of Zhao discloses: wherein the designated cryptographic function comprises a bitwise exclusive-or function.
Refer to at least pages 13 and 17 of Zhao with respect to using an XOR function for encoding messages.
The teachings of Mortiz-Childress comprise encrypting messages and are generic concerning their encryption function. Accordingly, the teachings of Moritz-Childress are considered to be combinable with those of Zhao concerning an XOR function for message encryption.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Moritz-Childress such that the encryption function uses XOR for at least the purpose of speed and efficiency (e.g., page 16 of Zhao).

Regarding claim 4, Moritz-Childress-Zhao discloses: The apparatus of claim 1 wherein the common message identifier comprises a randomly-generated message identifier that is unique to the device message.
Refer to at least pages 12-13 and 18 of Zhao with respect to a randomly generated IDs and a fingerprint for messages. See at least “Ni” on page 18 of Zhao with respect to the originating node and message identification. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Moritz-Childress such that the hash / tag / indication further comprises a randomly generated identifier of an originating node because the substitution of one known element for another (message identifiers such as a hash, a serial number, a random value) would have yielded predictable results to one of ordinary skill in the art at the time of the invention (included in the message and/or XORed as per the teachings of Zhao).

Regarding claim 5, it is rejected for substantially the same reasons as claim 4 above (i.e., the originating node providing the identification information).

Regarding claim 10, Moritz-Childress-Zhao discloses: The apparatus of claim 1 wherein the first intermediate message comprises the common message identifier and a result of applying a composite key to the device message wherein the composite key comprises a result of combining a particular number of other keys using the designated cryptographic function.
Refer to at least pages 18-19 of Zhao with respect to XORing the fingerprint at each node of transit (e.g., FP1 being derived from FP0 and keys A and D). 
This claim would have been obvious for at least the same reasons as claim 3 above.

Regarding claims 11-12, they are rejected for substantially the same reasons as claim 10 above (i.e., the citations to Zhao and the obviousness rationale; see at least pages 18-21 of Zhao).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432